DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections withdrawn in view of amended claims 1-5 and 31.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a MEMS device, comprising: a substrate; a suspended element connected to a fixed part; of the substrate by one or more flexures, wherein the one or more flexures are configured to permit movement of the suspended element relative to a fixed part of the substrate; a drive beam connected to suspended element; and one or more fluid confinement structures on the fixed part of the substrate and/or on the suspended element configured to confine a viscoelastic fluid in a limited part of a gap between one or more sidewalls of both the fixed part of the substrate and either the suspended element  or the drive beam or both the suspended element and drive beam  such that a first portion of the gap is bridged by the viscoelastic fluid and second portion of the gap is not, wherein the confinement structures are configured to prevent flow of the viscoelastic fluid to other parts of the gap, wherein the one or more fluid confinement structures include one or more structures that protrude into the limited part of the gap from the drive beam or from the suspended element in a direction perpendicular to an axis of the drive beam.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 31, the prior art of record does not teach nor suggest in the claimed combination a MEMS device, comprising: a substrate; a suspended element connected to a fixed part of the substrate by one or more flexures , wherein the flexures are configured to permit movement of the suspended element relative to the fixed part of the substrate; a drive beam  connected to suspended element; a viscoelastic fluid in a limited part of a gap between the fixed part of the substrate and the suspended element and/or the drive beam , wherein the viscoelastic fluid contacts sidewalls of both the fixed part of the substrate and the suspended element and/or drive beam such that a first portion of the gap is bridged by the viscoelastic fluid and second portion of the gap is not; confinement structures on either the fixed part of the substrate and/or on the suspended element configured to prevent flow of the viscoelastic fluid to other parts of the gap; a region of the fixed part of the substrate which is configured to act as a reservoir for the viscoelastic fluid that is separate from the gap and in fluid communication with the gap such that the viscoelastic fluid can flow from the reservoir to the gap until the limited part of the gap is filled with the viscoelastic fluid.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 32, the prior art of record does not teach nor suggest in the claimed combination a MEMS device, comprising: a substrate; a suspended element connected to a fixed part of the substrate by one or more flexures, wherein the flexures are configured to permit movement of the suspended element relative to the fixed part of the substrate; a drive beam connected to suspended element; a winglet structure connected to the drive beam which in part is configured to be suspended above the fixed part of the substrate with a vertical gap between the winglet structure and the fixed part of the substrate such that the suspended element is movable vertically above the fixed part of the substrate without making contact with the fixed part of the substrate, wherein the winglet structure protrudes from the drive beam in a direction perpendicular to an axis of the drive beam.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 06/02/2022, with respect to currently amended claims 1-32 have been fully considered and are persuasive.  The previous rejections of currently amended claims 1-32 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837